Title: Abigail Adams to Mary Smith Cranch, 6 October 1766
From: Adams, Abigail
To: Cranch, Mary Smith


     
      Dear Sister
      Braintree Octobr. 6. 1766
     
     I wrote to you a week ago, and sent my Letter part of the way, but like a bad penny it returnd, to me again. This I write in hopes that it will reach you this week by Sister.
     Your Letter I received and it gave me both pleasure and pain, it rejoiced my heart to hear from you, and it pained me to hear how Ill Mr. Cranch had been, and how low he still was. Many are the afflictions of the righteous was a text which immediately occured to my mind. I was in hopes that in leaving Braintree he would have left all his troubles behind him, but alass change of place has not yet had the desier’d effect.
     O my Dear Sister I mourn every day more and more the great distance between us. I think Well now if She was but at Germantown I would run away and see her. I think I could come as often again as I used to. However as it is I please myself with the thoughts of seeing you in November, and hope I shall not be dissapointed, for I long to see you all; my Dear Betsy, what would I give to hear her prattle to her Cousin Nabby, to see them put their little arms round one an others necks, and hug each other, it would really be a very pleasing Sight, to me.—But to leave these little charmers—methinks your Salem acquaintance have a very odd kind of politeness. By what I have heard of them, they have well learnd the lesson of Iago, to Rodorigo, “put money in thy purse.” It is the Character of the whole people I find, get what you can, and keep what you have got. My advice to you is among the Romans, do as the romans do. This is a selfish world you know. Interest governs
      it, there are but very few, who are moved by any other Spring. They are Generous, Benevolent and Friendly when it is for their interest, when any thing is to be got by it, but touch that tender part, their Interest, and you will immediately find the reverse, the greater half the World are mere Janases.
     I want to know how you make out, how business is with you, whether you have a Sufficent Supply?—&c.
     As for News I know of none. We do pretty much as We used to of old. Marry and give in Mariage, encrease and multiply all in the old fashiond way. Parson Weld has an other son, Ludovicus by Name. Your friends here are all in good Health. Grandfather is much as he used to be. I saw Mrs. Eunice a Sunday, She told me that She left you well, and that Mr. Cranch (which I could scarcly credit) was leaner than ever. My Good Man is so very fat that I am lean as a rail rale. He is such an Itinerant, to speak  that I have but little of his company. He is now at Plymouth, and Next week goes to Taunton.—Butt is dinner time, and I must bid you good by, may be I shall find time to add more than that I am your affectionate Sister,
     
      Abigail Adams
     
    